     Case 19-62357       Doc 15      Filed 12/20/19 Entered 12/20/19 16:46:43     Desc Main
                                       Document     Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Lynchburg Division

IN RE:

JOHN T OSLER                                         Chapter 7
KAREN L OSLER                                        Case No. 19-62357-RBC

             Debtors

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR LEHMAN XS TRUST
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-12N

             Movant

v.

JOHN T OSLER
30170 CHURCH STREET
TEMPERANCEVILLE, VA 23442

KAREN L OSLER
30170 CHURCH STREET
TEMPERANCEVILLE, VA 23442
         (Debtors)

W. STEPHEN SCOTT
PO BOX 1312
CHARLOTTESVILLE, VA 22902
         (Trustee)

             Respondents
                                    MOTION TO EXTEND STAY

         U.S. Bank National Association, as Trustee for Lehman XS Trust Mortgage Pass-

Through Certificates, Series 2007-12N by undersigned counsel, respectfully moves this

Honorable Court to extend the Automatic Stay and, as grounds therefore states as follows:



Daniel K. Eisenhauer, Esq., Bar # 85242
Heather D. McGivern, Esq., Bar # 91767
PO Box 2548
Leesburg, VA 20177
(703) 777-7101
  Case 19-62357       Doc 15     Filed 12/20/19 Entered 12/20/19 16:46:43          Desc Main
                                   Document     Page 2 of 4




      1.       On December 20, 2019, U.S. Bank National Association, as Trustee for Lehman

XS Trust Mortgage Pass-Through Certificates, Series 2007-12N mailed a Motion for Relief from

Automatic Stay.

      2.       That pursuant to Local Rule 9013-1 H, counsel conferred with debtor’s counsel

and was unable to schedule a hearing date within 30 days following the filing of the Motion and

therefore requests that the automatic stay be extended until January 23, 2020 at 10:00 AM

      WHEREFORE, the premises considered, U.S. Bank National Association, as Trustee for

Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-12N respectfully requests

that this Court enter an Order extending the automatic stay until January 23, 2020 and for such

other and further relief as this Court deems just and proper.




Date: December 20, 2019

                                              Respectfully submitted,

                                              /s/Daniel K. Eisenhauer
                                              Daniel K. Eisenhauer, Bar #85242
                                              Heather D. McGivern, Bar #91767
                                              Orlans PC
                                              PO Box 2548
                                              Leesburg, VA 20177
                                              (703) 777-7101
                                              Attorneys for U.S. Bank National Association, as
                                              Trustee for Lehman XS Trust Mortgage Pass-
                                              Through Certificates, Series 2007-12N
                                              deisenhauer@orlans.com
                                              hmcgivern@orlans.com
     Case 19-62357     Doc 15    Filed 12/20/19 Entered 12/20/19 16:46:43      Desc Main
                                   Document     Page 3 of 4




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division

IN RE:

JOHN T OSLER                                         Chapter 7
KAREN L OSLER                                        Case No. 19-62357-RBC

             Debtors

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR LEHMAN XS TRUST
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-12N

             Movant
v.

JOHN T OSLER
30170 CHURCH STREET
TEMPERANCEVILLE, VA 23442

KAREN L OSLER
30170 CHURCH STREET
TEMPERANCEVILLE, VA 23442
         (Debtors)

W. STEPHEN SCOTT
PO BOX 1312
CHARLOTTESVILLE, VA 22902
         (Trustee)

             Respondents
                                CERTIFICATE OF SERVICE

         The undersigned states that on December 20, 2019, copies of the foregoing Motion to
Extend Automatic Stay and Proposed Order were filed with the Clerk of the Court using the ECF
system, which will send notification of such filing to the following:

W. Stephen Scott
PO Box 1312
Charlottesville, VA 22902
wsscott7trustee@earthlink.net
Bankruptcy Trustee
  Case 19-62357       Doc 15     Filed 12/20/19 Entered 12/20/19 16:46:43             Desc Main
                                   Document     Page 4 of 4




Larry L. Miller
Miller Law Group, PC
Jordan Building
485 Hillsdale Drive, Suite 341
Charlottesville, VA 22901
larry@millerlawgrouppc.com
Debtors’ Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion to Extend Automatic Stay and Proposed Order to the following non-ECF
participants:

John T Osler
30170 Church Street
Temperanceville, VA 23442
Debtor

Karen L Osler
30170 Church Street
Temperanceville, VA 23442
Debtor

                                              /s/Daniel K. Eisenhauer
                                              Daniel K. Eisenhauer, Esquire
